704 N.W.2d 696 (2005)
474 Mich. 878
Elizabeth A. COOK, Plaintiff-Appellee,
v.
Christopher W. HARDY, Defendant-Appellant.
Docket No. 128333. COA No. 250727.
Supreme Court of Michigan.
October 7, 2005.
On order of the Court, the application for leave to appeal the February 24, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting mere restatement of arguments in application papers.